TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00507-CV


                                    Nicolas Moyer, Appellant

                                                 v.

               Homeowners’ Association for Deer Creek Ranch, Inc., Appellee



               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-16-002318, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

December 15, 2021. On December 20, 2021, we notified appellant that no clerk’s record had

been filed due to his failure to pay or make arrangements to pay the trial clerk’s fee for preparing

the clerk’s record. The notice requested that appellant make arrangements for the clerk’s record

and submit a status report regarding this appeal by December 30, 2021. Further, the notice

advised appellant that his failure to comply with this request could result in the dismissal of the

appeal for want of prosecution. To date, appellant has not filed a status report or otherwise

responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that he is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker and Triana

Dismissed for Want of Prosecution

Filed: March 22, 2022




                                                 2